Citation Nr: 9916572	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal 
ulcer, postoperative vagotomy and gastrojejunostomy with 
gastritis, status post removal of abdominal adhesions from 
portion of small bowel, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
an incisional hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which continued the 20 percent 
evaluation for the veteran's duodenal ulcer, postoperative 
vagotomy and gastrojejunostomy with gastritis, status post 
removal of abdominal adhesions from portion of small bowel, 
and continued the veteran's noncompensable evaluation for his 
incisional hernia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's duodenal ulcer, postoperative vagotomy and 
gastrojejunostomy with gastritis, status post removal of 
abdominal adhesions from portion of small bowel is not more 
than moderately disabling.

3.  The veteran's incisional hernia is at present manifested 
by a healed postoperative wound requiring no supporting belt.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer, postoperative vagotomy and 
gastrojejunostomy with gastritis, status post removal of 
abdominal adhesions from portion of small bowel have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Codes 7301, 7305, 7307, 7308 
(1998)

2.  The criteria for an increased (compensable) evaluation 
for an incisional hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7339 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that an allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994), Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claims for increased evaluations are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination and treatment records, private medical records, 
personal hearing testimony, and written statements.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

I.  Duodenal ulcer, postoperative vagotomy and 
gastrojejunostomy with gastritis, status post removal of 
abdominal adhesions from portion of small bowel.

Pursuant to an April 1977 rating decision, the veteran was 
granted service connection with a 10 percent evaluation for a 
duodenal ulcer.  The veteran's 10 percent evaluation remained 
in effect until the RO's April 1994 decision which increased 
the evaluation to a temporary total evaluation due to surgery 
performed in November 1993, for the period November 1993 to 
January 1994.  Thereafter the evaluation was increased to 20 
percent for a duodenal ulcer, postoperative vagotomy and 
gastrojejunostomy with gastritis, status post removal of 
abdominal adhesions from portion of small bowel.

The veteran contends that the evaluation assigned since the 
April 1994 rating decision for a duodenal ulcer, 
postoperative vagotomy and gastrojejunostomy with gastritis, 
status post removal of abdominal adhesions from portion of 
small bowel does not adequately reflect the severity of his 
symptomatology.  The veteran contends that an evaluation in 
excess of 20 percent is warranted under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.

VA treatment records dated July 1995 to October 1997 show no 
treatment for his service connected duodenal ulcer.  A March 
1998 VA examination showed subjective complaints of reflux 
after meals, nausea, but rarely vomiting.  He had two to 
three bouts of diarrhea per month, no constipation, and 
epigastric burning.  The veteran is currently taking only 
Maalox for symptoms.  The examination showed: the veteran to 
be well nourished and well developed; in no acute distress; 
no signs of anemia; very mild epigastric tenderness which has 
lasted for many years.  The diagnosis was history of duodenal 
ulcer with chronic gastritis and chronic gastrointestinal 
reflux disease.

VA outpatient treatment records submitted by the veteran from 
January 1997 to July 1998 show treatment and detox for 
alcohol abuse.  The records show no discernible 
hepatosplenomegaly in the abdomen and no tenderness.  There 
was no report of nausea or vomiting and the March 1998 
hospital report shows positive bowel sounds and abdomen to be 
soft and non-tender.

The veteran's disability is evaluated by applying the 
criteria set forth in 38 C.F.R. §4.114, Diagnostic Code 7305.  
Under this code, a 20 percent evaluation contemplates a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 40 
percent requires moderately severe duodenal ulcer with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  38 C.F.R. § 
4.114.

In this case, the evidence shows that the veteran has not 
received treatment since 1994 for his duodenal ulcer.  At his 
VA examination in March 1998, he reported daily 
gastrointestinal reflux after every meal.  The current 20 
percent evaluation under Diagnostic Code 7305 contemplates 
not more than moderate gastrointestinal disablement due to 
duodenal ulcer disease, and on the basis of the record to 
date, the Board finds that this rating is proper.  A higher 
rating is not warranted under Diagnostic Code 7305 as the 
record is devoid of any evidence of moderately severe 
gastrointestinal impairment manifested by anemia, weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  
Accordingly, a rating in excess of 20 percent for the 
veteran's duodenal ulcer is not warranted.  38 C.F.R. § 
4.114, Diagnostic Code 7305.

Consideration must be given to the potential application of 
other provisions of 38 C.F.R. § 4.114, Diagnostic Codes 7301, 
7307, 7308, however, whether or not they were raised by the 
veteran.  See Suttmann v. Brown, 5 Vet.App. 127, 133; 
Schafrath v. Derwinski, 1 Vet.App. 589, 592-93 (1991).

Under Diagnostic Code 7301, a 10 percent evaluation is 
warranted for peritoneum adhesions with moderate pulling pain 
on attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A higher evaluation of 30 percent is not warranted in this 
case because there is no evidence of moderately severe 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  

Under Diagnostic Code 7307, a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis with small 
nodular lesions, and symptoms.  A higher evaluation of 30 
percent is not warranted since there is no evidence of 
chronic gastritis with multiple small eroded or ulcerated 
areas, and symptoms.

Under Diagnostic Code 7308, a 20 percent evaluation is 
warranted for mild postgastrectomy syndromes with infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  A 
higher evaluation of 40 percent is warranted for moderate 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  The March 1998 VA examination 
showed circulatory symptoms after meals, but only two to 
three bouts of diarrhea a month and no significant weight 
loss.  Therefore, as the evidence shows mild symptoms, an 
evaluation in excess of 20 percent is not warranted.

In reaching this determination, the Board has considered the 
history of the veteran's duodenal ulcer, and the current 
clinical manifestations and the effects that this disability 
has on the earning capacity of the veteran.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  However, for the reasons previously 
stated, the Board finds that the veteran's duodenal ulcer 
does not warrant an evaluation in excess of 20 percent under 
the schedule for rating disabilities.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable, and the increased rating 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

II.  Incisional hernia

Pursuant to an April 1994 rating decision the veteran was 
granted service connection and assigned a 0 percent 
(noncompensable) evaluation effective February 1994 for an 
incisional hernia.  In a rating decision dated July 1998, the 
veteran's noncompensable evaluation for an incisional hernia 
was continued.

The veteran contends that the noncompensable evaluation 
assigned since February 1994 for an incisional hernia does 
not adequately reflect the severity of his symptomatology.  
The veteran contends that a compensable evaluation is 
warranted under 38 C.F.R. § 4.114, Diagnostic Code 7339.

VA hospital reports and outpatient treatment records show no 
treatment for an incisional hernia since 1994.  A March 1998 
VA examination showed an incisional hernia in the abdominal 
area.  The examiner noted that "[i]t is a very small 
incisional hernia that has no residuals other than just being 
there."

The veteran's incisional hernia is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7339.  That code provides a 0 
percent (noncompensable) evaluation for a postoperative 
ventral hernia with postoperative wounds healed, no 
disability, and supporting belt not indicated.  A 20 percent 
evaluation is warranted for a small postoperative ventral 
hernia not well supported by belt under ordinary conditions, 
or healed ventral hernia or postoperative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  VA hospital and outpatient treatment records as well 
as the March 1998 VA examination show no residuals of the 
incisional hernia and no medical evidence which would warrant 
a compensable evaluation under Diagnostic Code 7339.  
Accordingly, the Board finds that a compensable evaluation 
for an incisional hernia is not warranted.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet.App. at 49.





ORDER

Entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer, postoperative vagotomy and gastrojejunostomy 
with gastritis, status post removal of abdominal adhesions 
from portion of small bowel is denied.

Entitlement to an increased (compensable) evaluation for an 
incisional hernia is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

